DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2015/0191007 A1).
Regarding claim 1, Anderson teaches a consumable component apparatus (printer), comprising:
a receptacle region configured to receive a substance or material which is consumed under the control of a consumer device (ink, print cartridge – Fig. 2);
an authentication circuit configured to authenticate the consumer device (Fig. 3, Fig. 4); and
a switch coupled to the authentication circuit (310, 424, authentic/non-authentic – [0040]),
wherein the authentication circuit is configured to control the switch in such a way that the consumable component apparatus is activatable only if the consumer device is authenticated by means of the authentication circuit (710, 716, 718), and that the consumable component apparatus is deactivated if the consumer device is not authenticated by means of the authentication circuit [718].
Regarding claims 2-4, Anderson teaches wherein the receptacle region has a volume of a  maximum of approximately .5 dm3, .25 dm3, or .1 dm3 (print cartridge volume for inkjet printer – [0012]).
Regarding claim 5, Anderson teaches further comprising:
a mechanical interface configured to mechanically couple the consumable component apparatus to the consumer device (Fig. 5).
Regarding claim 6, Anderson teaches wherein the mechanical interface is configured to transfer the substance or the material from the receptacle region to the consumer device (Fig. 5).
Regarding claim 7, Anderson teaches wherein the switch is configured as a transistor [0013].
Regarding claim 8, Anderson teaches further comprising: a current measurer configured to measure a current flow into the consumable component, wherein the authentication circuit is further configured to take account of the measured current flow in the context of the authentication and/or activation of the consumable component apparatus [0022].
Regarding claim 9, Anderson teaches further comprising: a dispenser configured to dispense the substance or material, wherein the dispenser is activatable only if the consumer device is authenticated by means of the authentication circuit, and the dispenser is deactivated if the consumer device is not authenticated by means of the authentication circuit [0037].
Regarding claim 10, Anderson teaches wherein the authentication circuit is configured to control the dispenser in such a way that the dispenser dispenses the substance or the material only if the consumer device is authenticated by means of the authentication circuit, and that the consumable component apparatus does not dispense the substance or the material if the consumer device is not authenticated by means of the authentication circuit [0037, Fig. 5, Fig. 7).
Regarding claim 11, Anderson teaches further comprising: a current supply, wherein the switch is configured to supply the dispenser with current from the current supply (Fig. 3, Fig. 4).
Regarding claim 12, Anderson teaches wherein the authentication circuit is configured to control the switch in such a way that the switch supplies the dispenser with current only if the consumer device is authenticated by means of the authentication circuit, and that the switch does not supply the dispenser with current if the consumer device is not authenticated by means of the authentication circuit [0030].
Regarding claim 13, Anderson teaches wherein the authentication circuit is configured to authenticate the consumer device on the basis of a communication with the consumer device (Fig. 7).
Regarding claim 14, Anderson teaches further comprising:
a chip comprising the authentication circuit and the switch [0027].
Regarding claim 15, Anderson teaches further comprising:
a chip package containing an authentication chip having the authentication circuit and containing the switch outside the authentication chip (Fig. 4).
Regarding claim 16, Anderson teaches further comprising:
a chip package containing an authentication chip having the authentication circuit, wherein the consumable component apparatus contains the switch outside the chip package (Fig. 4).
Regarding claim 17, Anderson teaches wherein the receptacle region is a container, and the authentication circuit and the switch are secured to the container (Fig. 5, Fig. 6).
Regarding claim 18, Anderson teaches wherein the consumable component apparatus is a printer cartridge, an inhalation device or an anti- insect plug (Abstract).
Regarding claim 19, Anderson teaches wherein the substance or the material is a pesticide, an insecticide, ink or an inhalation liquid (Abstract).
Regarding claim 20, Anderson teaches a consumable component device, comprising: a consumable component apparatus as claimed in claim 1, wherein the consumer device is connected to the consumable component apparatus (Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876